Exhibit 10.1

THIS AMENDED AND RESTATED TRANSACTION AND ADVISORY FEE AGREEMENT (this
“Agreement”) is dated as of December 23, 2009 and is between Pinnacle Foods
Finance LLC, a Delaware limited liability company (together with its successors,
the “Company”) and Blackstone Management Partners V L.L.C., a Delaware limited
liability company (“BMP”). Capitalized terms used in this Agreement and not
defined herein shall be as defined in the Stock Purchase Agreement, dated as of
November 18, 2009 (the “Stock Purchase Agreement”), among Birds Eye Holdings
LLC, a Delaware limited liability company (“Seller”), Birds Eye Foods, Inc., a
Delaware corporation (“Birds Eye”), and Pinnacle Foods Group LLC, a Delaware
limited liability company and a wholly-owned subsidiary of the Company
(“Pinnacle Opco”).

BACKGROUND

1. Peak Finance LLC, a Delaware limited liability company that was merged with
and into the Company (with the Company as the surviving entity) and BMP entered
into to that certain Transaction and Advisory Fee Agreement, dated as of
April 2, 2007 (the “Current Transaction and Advisory Fee Agreement”), pursuant
to which, among other things, BMP has provided certain financial and structural
analysis, due diligence investigation, corporate strategy, and other financial
advisory services to the Company.

2. Pursuant to the Stock Purchase Agreement, Pinnacle Opco will acquire all of
the issued and outstanding capital stock of Birds Eye from Seller (the
“Acquisition”) as of the Closing.

3. BMP has expertise in the areas of finance, strategy, investment, acquisitions
and other matters relating to the Company, Birds Eye, and their respective
businesses, and has facilitated the Acquisition and certain other related
transactions (collectively, the “Transactions”) through its provision of
financial and structural analysis, due diligence investigations, other advice
and negotiation assistance with all relevant parties to the Transactions. BMP
has also provided advice and negotiation assistance with relevant parties in
connection with the financing of certain of the Transactions as contemplated by
the Stock Purchase Agreement.

4. The Company desires to continue to avail itself, for the term of this
Agreement, of BMP’s expertise and services as aforesaid, which the Company
believes will be beneficial to it, and BMP desires to continue to make such
expertise available and provide such services to the Company on the terms, and
subject to the conditions set forth in this Agreement in consideration of the
payment of the fees described below by amending and restating in its entirety
the Current Transaction and Advisory Fee Agreement.

5. The rendering by BMP of the services described in this Agreement and the
funding of equity by certain Affiliates (as defined below) of BMP (the
“Affiliated Investors”) has been made and will be made on the basis that the
Company will pay, or cause to be paid, the fees described below.



--------------------------------------------------------------------------------

In consideration of the premises and agreements contained herein and of other
good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties agree as follows:

AGREEMENT

SECTION 1. Transaction and M&A Advisory Fees. In consideration of BMP
undertaking financial and structural analysis, due diligence investigations,
corporate strategy and other advice and negotiation assistance necessary in
order to enable the Transactions to be consummated, Pinnacle Opco will pay, or
the Company will cause Pinnacle Opco to pay, BMP at the Closing a non-refundable
and irrevocable transaction fee of $14,000,000.

SECTION 2. Appointment. The Company hereby engages BMP to render the Services
(as defined below) on the terms and subject to the conditions of this Agreement.

SECTION 3. Services.

(a) BMP agrees that until the Termination Date (as defined in Section 8, below)
or the earlier termination of its obligations under this Section 3(a) pursuant
to Section 4(f) hereof, it will render to the Company, by and through itself and
its affiliates, and such of their respective directors, officers, employees,
representatives, agents and third parties as BMP in its sole discretion may
designate from time to time (its “Affiliates”), advisory and consulting services
in relation to the affairs of the Company and its subsidiaries, including,
without limitation, (i) advice regarding the structure, distribution and timing
of private or public debt or equity offerings and advice regarding relationships
with the Company’s and its subsidiaries’ lenders and bankers, including in
relation to the selection, retention and supervision of independent auditors,
outside legal counsel, investment bankers or other financial advisors or
consultants, (ii) advice regarding the strategy of the Company and its
subsidiaries, (iii) advice regarding the structuring and implementation of
equity participation plans, employee benefit plans and other incentive
arrangements for certain key executives of the Company, (iv) general advice
regarding dispositions and/or acquisitions and (v) such other advice directly
related or ancillary to the above financial advisory services as may be
reasonably requested by the Company (collectively, the “Services”). However, BMP
will have no obligation to provide any other services to the Company absent an
agreement between BMP and the Company over the scope of such other services and
the payment therefor.

(b) It is expressly agreed that the Services to be rendered hereunder will not
include investment banking or other financial advisory services which may be
provided by BMP or any of its Affiliates to the Company or any of its
affiliates, in connection with any specific acquisition, divestiture,
disposition, merger, consolidation, restructuring, refinancing,
recapitalization, issuance of private or public debt or equity securities
(including, without limitation, an initial public offering of equity
securities), financing or similar transaction by the Company or any of its
subsidiaries. BMP may be entitled to receive additional compensation for
providing services of the type specified in the preceding sentence by mutual
agreement of the Company or such subsidiary, on the one hand, and BMP or its
relevant Affiliates, on the other hand. In the absence of an express agreement
regarding compensation for services performed by BMP or any of its Affiliates in
connection with any such transaction specified in this Section 3(b), and without
regard to whether any such services were performed, BMP shall be entitled to
receive upon consummation of:

(i) any such acquisition, divestiture, disposition, merger, consolidation,
restructuring or recapitalization, a non-refundable and irrevocable fee equal to
(x) 1% of the aggregate enterprise value of the acquired, divested, merged,
consolidated, restructured or recapitalized entity (calculated, on a
consolidated basis for such entity, as the sum of (1) the market value of its
common equity (or the fair market value thereof if not publicly traded), (2) the
value of its preferred stock (at liquidation value), (3) the book value of its
minority interests and (4) its aggregate long- and short-term debt, less its
cash and cash equivalents), or (y) if such transaction is structured as an asset
purchase or sale, 1% of the consideration paid for or received in respect of the
assets acquired or disposed of;



--------------------------------------------------------------------------------

(ii) any such refinancing, a non-refundable and irrevocable fee equal to 1% of
the aggregate value of the securities subject to such refinancing; and

(iii) any such issuance, a non-refundable and irrevocable fee equal to 1% of the
aggregate value of the securities subject to such issuance.

(c) Without affecting the rights of BMP under Section 3(b) hereof, if the
Company or any of its subsidiaries determines that it is advisable for the
Company or such subsidiary to hire a financial advisor, consultant, investment
banker or any similar advisor in connection with any acquisition, divestiture,
disposition, merger, consolidation, restructuring, refinancing,
recapitalization, issuance of private or public debt or equity securities
(including, without limitation, an initial public offering of equity
securities), financing or similar transaction, it will notify BMP of such
determination in writing. Promptly thereafter, upon the request of BMP, the
parties will negotiate in good faith to agree upon appropriate services,
compensation and indemnification for the Company or such subsidiary to hire BMP
or one of its Affiliates for such services. The Company and its subsidiaries may
not hire any person, other than BMP or one of its Affiliates, to perform any
such services unless all of the following conditions have been satisfied:
(i) the parties are unable to agree upon the terms of the engagement of BMP or
its Affiliate to render such services after 30 days following receipt by BMP of
such written notice; (ii) such other Person has a reputation that is at least
equal to the reputation of BMP or its Affiliate in respect of such services;
(iii) ten business days have elapsed after the Company or such subsidiary
provides a written notice to BMP of its intention to hire such other Person,
which notice shall identify such other Person and shall describe in reasonable
detail the nature of the services to be provided, the compensation to be paid
and the indemnification to be provided; (iv) the compensation to be paid is not
more than BMP or its Affiliate was willing to accept in the negotiations
described above; and (v) the indemnification to be provided is not more
favorable to the Company or the applicable subsidiary than the indemnification
that BMP or its Affiliate was willing to accept in the negotiations described
above.



--------------------------------------------------------------------------------

SECTION 4. Advisory Fee.

(a) In consideration of the Services being rendered by BMP, for the term of this
Agreement, the Company will pay, or will cause to be paid, to BMP an annual
non-refundable and irrevocable advisory fee (the “Advisory Fee”; the term
“Advisory Fee” as used in this Agreement with respect to any annual period means
all amounts payable with respect to such annual period pursuant to Sections 4(b)
or (c) hereof, as applicable; provided that notwithstanding anything to the
contrary contained in this Agreement, the minimum annual Advisory Fee payable to
BMP shall be $2,500,000).

(b) The Advisory Fee for the year ending December 31, 2009 was equal to
$2,500,000 and was paid to BMP on August 21, 2009.

(c) The Advisory Fee for fiscal year 2010 and each subsequent year shall be
equal to the greater of $2,500,000 or 1% of Consolidated EBITDA (as defined in
that certain Credit Agreement (as amended, supplemented or otherwise modified
from time to time) entered into as of April 2, 2007, by and among the Company,
as borrower, Peak Finance Holdings LLC, a Delaware limited liability company,
Barclays Bank PLC as Administrative Agent, Collateral Agent, Swing Line Lender
and L/C Issuer, Goldman Sachs Credit Partners L.P., as Syndication Agent and
Lender, Mizuho Corporate Bank Ltd and General Electric Capital Corporation, as
Co-Documentation Agents and as Lenders and each lender from time to time party
thereto. The Company will pay, or cause to be paid, to BMP, such Advisory Fee on
January 1, 2010, and thereafter on January 1 of each subsequent year throughout
the term of this Agreement.

(d) In the event the Company or any of its subsidiaries enters into a business
combination transaction with another entity that is large enough to constitute a
“significant subsidiary” of the Company under any of the relevant tests
contained in Regulation S-X as promulgated by the Securities and Exchange
Commission, the Company and BMP will mutually agree, following good faith
negotiations, on an appropriate increase in the minimum annual Advisory Fee as
warranted by the increase in the Company’s size. Such increase will be based on
the percentage increase in the Company’s EBITDA determined on a pro forma basis
giving effect to such business combination transaction.

(e) To the extent the Company cannot pay, or cause to be paid, the Advisory Fee
for any reason, including by reason of any prohibition on such payment pursuant
to any applicable law or the terms of any debt financing of the Company or its
subsidiaries, the payment by the Company or any of its subsidiaries to BMP of
the accrued and payable Advisory Fee will be payable immediately on the earlier
of (i) the first date on which the payment of such deferred Advisory Fee is no
longer prohibited under any contract applicable to the Company and the Company
or its subsidiaries, as applicable, is otherwise able to make such payment, or
cause such payment to be made, and (ii) total or partial liquidation,
dissolution or winding up of the Company. Notwithstanding anything to the
contrary herein, under any applicable law or under any contract applicable to
the Company or its subsidiaries, any forbearance of collection of the Advisory
Fee by BMP shall not be deemed to be a subordination of such payments to any
other Person or creditor of the Company or its subsidiaries. Any such
forbearance shall be at BMP’s sole option and discretion and shall in no way
impair BMP’s right to collect such payments. Any installment of the Advisory Fee
not paid on the scheduled due date will bear interest, payable in cash on each
scheduled due date, at an annual rate of 10%, compounded quarterly, from the
date due until paid.



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained in this Agreement, BMP
may elect (in its sole discretion by the delivery of written notice to the
Company) at any time in connection with or in anticipation of a change of
control of the Company, a sale of all or substantially all of the Company’s
assets or an initial public offering of the equity of the Company or its
successor or any controlling person thereof (or at any time thereafter) to
receive, in consideration of the termination of the Services and for any
remaining Advisory Fees payable by the Company under this Agreement and in
addition to any fees owing to BMP in connection with such transaction pursuant
to Section 3(b) hereof, a single lump sum non-refundable and irrevocable cash
payment (the “Lump Sum Fee”) equal to the then present value (using a discount
rate equal to the yield to maturity on the date of such written notice of the
class of outstanding U.S. government bonds having a final maturity closest to
the tenth anniversary of April 2, 2007 (the “Discount Rate”)) of all then
current and future Advisory Fees payable under this Agreement, assuming the
Termination Date is the tenth anniversary of April 2, 2007. Promptly after the
receipt of such written notice, the Company shall pay the Lump Sum Fee to BMP by
wire transfer in same-day funds to the bank account designated by BMP, which
payment shall not be refundable under any circumstances. Following the payment
of the Lump Sum Fee, the obligation of BMP to provide the Services hereunder,
and the obligations of the Company to pay Advisory Fees, shall be terminated,
but all other provisions of this Agreement shall continue unaffected.

(g) To the extent the Company does not pay, or cause to be paid, any portion of
the Lump Sum Payment by reason of any prohibition on such payment pursuant to
any applicable law, the terms of any agreement or indenture governing
indebtedness of the Company or its subsidiaries, any unpaid portion of the Lump
Sum Payment shall be paid to BMP on the first date on which the payment of such
unpaid amount is permitted under such agreement or indenture. Notwithstanding
anything to the contrary herein, under any applicable law or under any contract
applicable to the Company or its subsidiaries, any forbearance of collection of
the Lump Sum Fee by BMP shall not be deemed to be a subordination of such
payments to any other person, entity or creditor of the Company or its
subsidiaries. Any such forbearance shall be at BMP’s sole option and discretion
and shall in no way impair BMP’s right to collect such payments. Any portion of
the Lump Sum Payment not paid on the scheduled due date shall bear interest at
an annual rate equal to the Discount Rate, compounded quarterly, from the date
due until paid.

SECTION 5. Reimbursements. In addition to the fees payable pursuant to this
Agreement, the Company will pay, or cause to be paid, directly, or reimburse BMP
and each of its Affiliates for, their respective Out-of-Pocket Expenses (as
defined below). For the purposes of this Agreement, the term “Out-of-Pocket
Expenses” means the out-of-pocket costs and expenses incurred by BMP and its
Affiliates in connection with the Transactions and the Services or any other
services provided by them under this Agreement (including prior to the Closing),
or in order to make Securities and Exchange Commission and other legally
required filings relating to the ownership of equity securities of the Company
or its successor by BMP or its Affiliates or otherwise incurred by BMP or its
Affiliates from time to time in the future in connection with the ownership or
subsequent sale or transfer by BMP or its Affiliates of capital stock of the
Company or its successor, including, without limitation, (a) fees and
disbursements of any independent professionals and organizations, including
independent accountants, outside legal counsel or consultants, retained by BMP
or any of its Affiliates, (b) costs of any outside services



--------------------------------------------------------------------------------

or independent contractors such as financial printers, couriers, business
publications, on-line financial services or similar services, retained or used
by BMP or any of its Affiliates, and (c) transportation, per diem costs, word
processing expenses or any similar expense not associated with BMP’s or its
Affiliates’ ordinary operations. All payments or reimbursements for
Out-of-Pocket Expenses will be made by wire transfer in same-day funds promptly
upon or as soon as practicable following request for payment or reimbursement in
accordance with this Agreement, to the bank account indicated to the Company by
the relevant payee.

SECTION 6. Indemnification.

The Company will indemnify and hold harmless BMP, its Affiliates and their
respective partners (both general and limited), members (both managing and
otherwise), shareholders, officers, directors, employees, agents and
representatives (each such Person being an “Indemnified Party”) from and against
any and all actions, suits, investigations, losses, claims, damages and
liabilities, including in connection with seeking indemnification, whether joint
or several (the “Liabilities”), related to, arising out of or in connection with
the Services or other services contemplated by this Agreement or the Current
Transaction and Advisory Fee Agreement (including, in each case, prior to the
Closing) or the engagement of BMP pursuant to, and the performance by BMP of the
Services or other services contemplated by, this Agreement or the Current
Transaction and Advisory Fee Agreement (including, in each case, prior to the
Closing), whether or not pending or threatened, whether or not an Indemnified
Party is a party, whether or not resulting in any liability and whether or not
such action, claim, suit, investigation or proceeding is initiated or brought by
the Company. The Company will reimburse any Indemnified Party for all reasonable
costs and expenses (including reasonable attorneys’ fees and expenses and any
other litigation-related expenses) as they are incurred in connection with
investigating, preparing, pursuing, defending or assisting in the defense of any
action, claim, suit, investigation or proceeding for which the Indemnified Party
would be entitled to indemnification under the terms of the previous sentence,
or any action or proceeding arising therefrom, whether or not such Indemnified
Party is a party thereto. The Company agrees that it will not, without the prior
written consent of the Indemnified Party, settle, compromise or consent to the
entry of any judgment in any pending or threatened claim, action or proceeding
relating to the matters contemplated hereby or the Current Transaction and
Advisory Fee Agreement (including, in each case, prior to the Closing) (if any
Indemnified Party is a party thereto or has been threatened to be made a party
thereto) unless such settlement, compromise or consent includes an unconditional
release of the Indemnified Party from all liability, without future obligation
or prohibition on the part of the Indemnified Party, arising or that may arise
out of such claim, action or proceeding, and does not contain an admission of
guilt or liability on the part of the Indemnified Party. The Company will not be
liable under the foregoing indemnification provision with respect to any
particular loss, claim, damage, liability, cost or expense of an Indemnified
Party that is determined by a court, in a final judgment from which no further
appeal may be taken, to have resulted solely from the gross negligence or
willful misconduct of such Indemnified Party. The attorneys’ fees and other
expenses of an Indemnified Party shall be paid by the Company as they are
incurred upon receipt, in each case, of an undertaking by or on behalf of the
Indemnified Party to repay such amounts if it is finally judicially determined
that the Liabilities in question resulted solely from the gross negligence or
willful misconduct of such Indemnified Party.



--------------------------------------------------------------------------------

The rights of an Indemnified Party to indemnification hereunder will be in
addition to any other rights and remedies any such Person may have under any
other agreement or instrument to which each Indemnified Party is or becomes a
party or is or otherwise becomes a beneficiary or under any law or regulation.

SECTION 7. Accuracy of Information. The Company shall furnish or cause to be
furnished to BMP such information as BMP believes reasonably appropriate to
rendering the Services and other services contemplated by this Agreement and to
comply with the Securities and Exchange Commission or other legal requirements
relating to the beneficial ownership by BMP or its Affiliates of equity
securities of the Company (all such information so furnished, the
“Information”). The Company recognizes and confirms that BMP (a) will use and
rely primarily on the Information and on information available from generally
recognized public sources in performing the Services and other services
contemplated by this Agreement without having independently verified the same,
(b) does not assume responsibility for the accuracy or completeness of the
Information and such other information and (c) is entitled to rely upon the
Information without independent verification.

SECTION 8. Term. This Agreement will become effective as of the Effective Time
and (except as otherwise provided herein) will continue until the “Termination
Date,” which is the earliest of (i) the tenth anniversary of April 2, 2007,
(ii) such time as the Affiliated Investors beneficially own less than 5% of the
total common equity of the Company and (iii) such earlier date as the Company
and BMP may mutually agree upon in writing; provided, that (x) the occurrence of
the Termination Date will not affect the obligations of the Company to pay, or
cause to be paid, any amounts accrued but not yet paid as of such date,
(y) Section 5 hereof will remain in effect after the Termination Date with
respect to Out-of-Pocket Expenses that were incurred prior to or within a
reasonable period of time after the Termination Date, but which have not been
paid to BMP in accordance with Section 5 hereof, and (z) the provisions of
Sections 4(e), 4(g), 6, 7, 9 and 10 hereof will survive after the Termination
Date. The Advisory Fee will accrue and be payable with respect to the entire
fiscal year of the Company in which the Termination Date occurs.

SECTION 9. Disclaimer, Opportunities, Release and Limitation of Liability.

(a) Disclaimer; Standard of Care. BMP makes no representations or warranties,
express or implied, in respect of the Services to be provided by it hereunder or
under the Current Transaction and Advisory Agreement. In no event shall BMP be
liable to the Company or any of its affiliates for any act, alleged act,
omission or alleged omission that does not constitute gross negligence or
willful misconduct of BMP as determined by a final, non-appealable determination
of a court of competent jurisdiction.

(b) Freedom to Pursue Opportunities. In recognition that BMP and its Affiliates
currently have, and will in the future have or will consider acquiring,
investments in numerous companies with respect to which BMP or its Affiliates
may serve as an advisor, a director or in some other capacity, in recognition
that BMP and its Affiliates have myriad duties to various investors and
partners, in anticipation that the Company, on the one hand, and BMP (or one or
more Affiliates, associated investment funds or portfolio companies), on the
other hand, may engage in the same or similar activities or lines of business
and have an interest in the



--------------------------------------------------------------------------------

same areas of corporate opportunities, in recognition of the benefits to be
derived by the Company hereunder, and in recognition of the difficulties which
may confront any advisor who desires and endeavors fully to satisfy such
advisor’s duties in determining the full scope of such duties in any particular
situation, the provisions of this Section 9(b) are set forth to regulate, define
and guide the conduct of certain affairs of the Company as they may involve BMP.
Except as BMP may otherwise agree in writing after the date hereof:

(i) BMP and its Affiliates shall have the right: (A) to directly or indirectly
engage in any business (including, without limitation, any business activities
or lines of business that are the same as or similar to those pursued by, or
competitive with, the Company and its subsidiaries); (B) to directly or
indirectly do business with any client or customer of the Company and its
subsidiaries; (C) to take any other action that BMP believes in good faith is
necessary to or appropriate to fulfill its obligations as described in the first
sentence of this Section 9(b); and (D) not to present potential transactions,
matters or business opportunities to the Company or any of its subsidiaries, and
to pursue, directly or indirectly, any such opportunity for themselves, and to
direct any such opportunity to another Person.

(ii) BMP and its Affiliates shall have no duty (contractual or otherwise) to
communicate or present any corporate opportunities to the Company or any of its
affiliates or to refrain from any actions specified in Section 9(b)(i) hereof,
and the Company, on its own behalf and on behalf of its affiliates, hereby
irrevocably waives any right to require BMP or any of its Affiliates to act in a
manner inconsistent with the provisions of this Section 9(b).

(iii) Neither BMP nor any of its Affiliates shall be liable to the Company or
any of its affiliates for breach of any duty (contractual or otherwise) by
reason of any activities or omissions of the types referred to in this
Section 9(b) or of any such Person’s participation therein.

(c) Release. The Company hereby irrevocably and unconditionally releases and
forever discharges BMP and its Affiliates and their respective partners (both
general and limited), members (both managing and otherwise), officers,
directors, employees, agents and representatives from any and all liabilities,
claims and causes of action in connection with the Services or other services
contemplated by this Agreement or the Current Transaction and Advisory Fee
Agreement (including, in each case, prior to the Closing) or the engagement of
BMP pursuant to, and the performance by BMP of the Services or other services
contemplated by, this Agreement or the Current Transaction and Advisory Fee
Agreement (including, in each case, prior to the Closing) that the Company may
have, or may claim to have, on or after the date hereof, except with respect to
any act or omission that constitutes gross negligence or willful misconduct as
determined by a final, non-appealable determination of a court of competent
jurisdiction.

(d) Limitation of Liability. In no event will BMP or any of its Affiliates be
liable to the Company or any of its affiliates for any indirect, special,
incidental or consequential damages, including, without limitation, lost profits
or savings, whether or not such damages are foreseeable, or for any third-party
claims (whether based in contract, tort or otherwise), relating



--------------------------------------------------------------------------------

to, in connection with or arising out of this Agreement or the Current
Transaction and Advisory Fee Agreement (including, in each case, prior to the
Closing), including, without limitation, the services to be provided by BMP or
any of its Affiliates hereunder or which have been provided by such Persons
under the Current Transaction and Advisory Fee Agreement (including, in each
case, prior to the Closing), or for any act or omission that does not constitute
gross negligence or willful misconduct as determined by a final, non-appealable
determination of a court of competent jurisdiction or in excess of the fees
actually received by BMP hereunder.

SECTION 10. Miscellaneous.

(a) No amendment or waiver of any provision of this Agreement, or consent to any
departure by any party hereto from any such provision, will be effective unless
it is in writing and signed by each of the parties hereto. Any amendment, waiver
or consent will be effective only in the specific instance and for the specific
purpose for which given. The waiver by any party of any breach of this Agreement
will not operate as or be construed to be a waiver by such party of any
subsequent breach.

(b) Any notices or other communications required or permitted hereunder shall be
made in writing and will be sufficiently given if delivered personally or sent
by facsimile or electronic mail with confirmed receipt, or by overnight courier,
addressed as follows or to such other address of which the parties may have
given written notice:

if to BMP:

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: Prakash Melwani

Facsimile: (212) 583-5712

E-mail: melwani@blackstone.com

with a copy (which copy shall not constitute notice to BMP) to:

Simpson Thacher & Bartlett LLP

1999 Avenue of the Stars, 29th Floor

Los Angeles, California 90067

Attention: Daniel Clivner

Facsimile: (310) 407-7502

E-mail: dclivner@stblaw.com

if to the Company:

c/o Pinnacle Foods Group LLC

6 Executive Campus, Suite 100

Cherry Hill, New Jersey 08002

Attention: Kelley Maggs

Facsimile: (973) 541-6693

E-mail: kelley.maggs@pinnaclefoodscorp.com



--------------------------------------------------------------------------------

Unless otherwise specified herein, such notices or other communications will be
deemed received (i) on the date delivered, if delivered personally or sent by
facsimile or electronic mail with confirmed receipt, and (ii) one business day
after being sent by overnight courier.

(c) This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof, and supersedes all previous oral and
written (and all contemporaneous oral) negotiations, commitments, agreements and
understandings relating hereto.

(d) This Agreement will be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to any conflicts of law
principles that would require the application of the laws of a jurisdiction
other than the State of New York.

(e) Each party to this Agreement, by its execution hereof, (i) hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in New York County, New York for the purpose of any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or
relating to the subject matter hereof, (ii) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (iii) hereby
agrees not to commence or maintain any action, claim, cause of action or suit
(in contract, tort or otherwise), inquiry, proceeding or investigation arising
out of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (i) above.
Notwithstanding the foregoing, any party to this Agreement may commence and
maintain an action to enforce a judgment of any of the above-named courts in any
court of competent jurisdiction. Each party hereto hereby consents to service of
process in any such proceeding in any manner permitted by New York law, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 10(b) hereof is
reasonably calculated to give actual notice.

(f) Except as otherwise contemplated by Section 3(a) hereof, neither this
Agreement nor any of the rights or obligations hereunder may be assigned by the
Company without the prior written consent of BMP; provided, however, that BMP
may assign or transfer its duties or interests hereunder to any Affiliate at the
sole discretion of BMP. Subject to the foregoing, the provisions of this
Agreement will be binding upon and inure to the benefit of the



--------------------------------------------------------------------------------

parties hereto and their respective successors and assigns. Subject to the next
sentence, no Person or party other than the parties hereto and their respective
successors or permitted assigns is intended to be a beneficiary of this
Agreement. The parties acknowledge and agree that BMP and its Affiliates and
their respective partners (both general and limited), members (both managing and
otherwise), officers, directors, employees, agents and representatives are
intended to be third-party beneficiaries under Section 6 hereof.

(g) This Agreement may be executed by one or more parties to this Agreement on
any number of separate counterparts (including by facsimile or electronic mail
(via .pdf counterpart)), and all of said counterparts taken together will be
deemed to constitute one and the same instrument.

(h) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.

(i) Each payment made by the Company pursuant to this Agreement shall be paid by
wire transfer of immediately available federal funds to such account or accounts
as specified by BMP to the Company prior to such payment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Transaction and Advisory Fee Agreement as of the date first
written above.

 

BLACKSTONE MANAGEMENT PARTNERS V L.L.C. By:       /S/    PRAKASH MELWANI        
 

Name:

Title:

 

Prakash Melwani

Authorized Person

PINNACLE FOODS FINANCE LLC By:       /S/    CRAIG STEENECK          

Name:

Title:

 

Craig Steeneck

Executive Vice President and Chief Financial Officer